 BOURNE'S TRANSPORTATION, INC.281Bourne's Transportation, Inc. and Anthony R. Dir-enzo. Case 1-CA-16244June 1, 1981DECISION AND ORDEROn August 15, 1980, Administrative Law JudgeGeorge F. McInerny issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel submitted a brief in support of the Admin-istrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Bourne'sTransportation, Inc., Brockton, Massachusetts, itsofficers, agents, successors, and assigns, shall takethe action set forth in said recommended Order,except the attached notice is substituted for that ofthe Administrative Law Judge.i Respondent excepts to the Administrative Law Judge's refusal toconsider its brief, contending that it requested an extension of time andsubmitted its brief within the lime requested. In fact, Respondent's re-quest for an extension of time is dated April 7. 1980, almost 2 weeks afterthe briefs were due, and there is no indication that such request wasserved on the parties. In these circumstances, Respondent's request wasuntimely and the Administrative Law Judge properly refused to considerits brief.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.I In its exceptions Respondent appears to contend, inter alia, that as setforth in its brief to the Administrative Law Judge the Board should deferunder Spielberg Manufacturing Company, 112 NLRB 1080 (1955), to thedecision of an arbitration panel which heard the Charging Party's griev-ance of his termination pursuant to the collective-bargaining agreementbetween Respondent and Teamsters Local 653. The deferral issue wasraised by Respondent for the first time in its brief to the AdministrativeLaw Judge. There is no affirmative plea in Respondent's answer that theBoard should defer, and although the subject of the grievance proceed-ings was broached at the hearing Respondent at no time requested defer-ral or even mentioned Spielberg. In fact, the record reveals that Respond-ent's only stated purpose for eliciting testimony about the grievance wasto attempt to show the Charging Party's "feelings" toward Respondentand the importance of this feeling "as far as any money award" theBoard may make. In these circumstances, we find that Respondent's re-quest for deferral is untimely. See James W. Whitfield, d/b/a Cutten Su-permarket, 220 NLRB 507 (1975); MacDonald Engineering Co, 202NLRB 748 (1973); Conval-Ohio, Inc., 202 NLRB 85 (1973)256 NLRB No. 47APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or suspend employ-ees for engaging in protected concerted activi-ties.WE WILL NOT restrain, coerce, or interferewith our employees in the exercise of theirrights guaranteed by the National Labor Rela-tions Act, as amended.WE WILL remove any warnings or refer-ences to the incident of June 15, 1979, fromthe files of Anthony R. Direnzo, and WE WILLmake him whole for any losses he may havesuffered on account of our discriminationagainst him, with interest.BOURNE'S TRANSPORTATION, INC.DECISIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge:Based upon a charge filed on June 20, 1979, and amend-ed on July 24, 1979, by Anthony R. Direnzo, an individ-ual, the Regional Director for Region 1 of the NationalLabor Relations Board issued a complaint on August 1,1979, alleging that Bourne's Transportation, Inc., hereinreferred to as Respondent, discharged Anthony R. Dir-enzo on June 15, 1979, and thereafter refused to reinstatehim unconditionally, in violation of Section 8(a)(1) of theNational Labor Relations Act, as amended, herein re-ferred to as the Act. Respondent duly filed an answerdenying the commission of any unfair labor practices.Pursuant to an order of the said Regional Director, ahearing was held before me on February 26, 1980, atwhich time all parties had the opportunity to present tes-timony and documentary evidence, to examine and cross-examine witnesses, and to argue orally. Following theclose of the hearing a brief was received from the Gen-eral Counsel' which has been carefully considered.Upon the entire record in this case, including my ob-servation of the witnesses, and their demeanor, I makethe following:The time for filing of briefs was set for March 26, 1980. There wereno requests for any extensions of time for such filing, but under date ofMay 16, 1980, counsel for Respondent forwarded a brief to the Divisionof Judges. I consider this delay of almost 2 months to be untimely and Ihave not considered that brief 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Massachusetts corporation which atall times material herein has maintained its principaloffice and place of business in Brockton, Massachusetts,where it is engaged in local and interstate trucking oper-ations. Respondent annually receives revenues in excessof $50,000 for services performed for employers engagedin interstate commerce, and annually purchased materialsand supplies valued in excess of $50,000 directly frompoints outside the Commonwealth of Massachusetts. Thecomplaint alleges, the answer admits, and I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II1. THE DISCHARGE OF DIRENZOThe facts in this case are not seriously in dispute. An-thony R. Direnzo had been employed by Respondent asa driver-dockman since December 1972. On June 14,1979,2 he was told by another employee, Carleton Hicks,that a certain trailer which was in Respondent's yard andwas being used by Respondent had no registration certif-icate in it.3 Direnzo was assigned to haul that trailer onJune 14. Acting on what he had been told by Hicks, Dir-enzo checked the trailer and found no registration. Hethen went into the office and told this to Leon S. Ken-drick, Respondent's general manager, who also wasacting as a dispatcher. Kendrick told Direnzo not toworry about it and to go ahead and do his work.Direnzo proceeded to take the trailer from Respond-ent's terminal in Brockton to Beverly, Massachusetts.While in Beverly, and before he proceeded to his ap-pointed destination, Direnzo stopped and visited a localoffice of the Massachusetts Registry of Motor Vehicles.4There he spoke with Malcolm Andrews, an inspectorwith the agency, inquiring about the status of the trailer.Andrews showed Direnzo a copy of Massachusetts Gen-eral Laws, chapter 90, section 11, which provides, inpertinent part, that:Every person operating a motor vehicle shall havethe certificate of registration for the vehicle and forthe trailer, if any, and his license to operate, uponhis person or in the vehicle, in some easily accessi-ble place.According to Andrews, who was subpenaed and testi-fied in this hearing, he told Direnzo that this law appliedto the individual operation, and that he could be citedand fined, possibly effecting the registration fees on hisown vehicle.5Direnzo then went on to make a pickup in2 All dates herein are in 1979 unless otherwise specified.s There was some evidence that this trailer had been abandoned in Re-spondent's yard during a severe snowstorm in February 1978. A registra-tion certificate placed in evidence by Respondent shows that a registra-tion was applied for in the State of Maine on May 2, 1978. by anothercompany.4 There was some intimation that this stop was off Direnzo's route, butthat fact is not established in this record.5 Because of insurance "merit" ratings resulting in higher premiums,Andrews did not, however, issue any citation to Direnzo at that time.Beverly, then called his dispatcher, Bobby Bourne. Hetold Bourne that the trailer had no registration and thathe had been stopped by the Registry.6He then proceed-ed to finish his run. On his return to the terminal hewent in and told Kendrick that he had been stopped bythe Registry of Motor Vehicles in Beverly, that the trail-er did not have a registration certificate, and that hecould not take it out unless one was produced. Kendrickreplied that Direnzo was not going to tell him what todo, that he would tell Direnzo what to do. They thenwent on to discuss a personal day which Direnzo had re-quested.On June 15, Direnzo reported at I p.m. He was as-signed the same trailer. He went out to it, again checkedit over, and, finding no registration, went back into theoffice and asked Kendrick for the registration. The lattertold him that his work was out on the dock and to gothere. Direnzo then said he would do the work that hadto be performed at the terminal, but that he could nottake that trailer out on the road.At this point there is some conflict between the testi-mony of Direnzo and Kendrick. Direnzo stated thatKendrick reached his hand through the window andtook Direnzo's assignment sheet. Direnzo asked whatthat meant, and, receiving no answer, then asked if hewas fired. Kendrick then said, "yes." Kendrick, on directexamination, said that Direnzo put down his papers,headed for the door, then returned and asked if he wasfired. Kendrick then said that by refusing the assignmentit was a "sign of a voluntary quit." On cross-examina-tion, however, Kendrick was less sure of his own state-ment, finally saying that what he had said to Direnzo, inresponse to the question as to whether he was fired was"Take it whatever way you want." In view of this con-fusion, and because, as I have noted, Direnzo's testimonywas corroborated in other respects by the testimony ofAndrews and Hicks, I credit Direnzo's version of this in-cident, and find that he was, in fact, fired on June 15.Respondent's employees are represented by Local 653,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and there is evi-dence that this Union, and Richard H. Lally, executivesecretary of the Employers Group of Motor FreightCarriers, Inc., attempted to work out a solution to thissituation in the days immediately following Direnzo'sdischarge. It is clear, however, that any offers of rein-statement were conditioned on Direnzo's accepting whatassignments were given him, including, presumably,hauling the trailer without a registration certificate. Thiswas unacceptable to Direnzo, and the matter then wastaken up under the grievance procedure in the collec-tive-bargaining agreement between Respondent and theUnion to the New England Joint Area Committee. Thiscommittee ruled on July 11, 1979, that Direnzo be givena 30-day suspension, and that a "final warning letter" be6 Direnzo testified that he lied to Bourne because he feared harassmentby Respondent. The record is devoid of any evidence that would warrantsuch a conclusion, but Direnzo's story is corroborated by Andrews,Hicks, and, to some extent, Kendrick. Thus I do not discredit Direnzo'stestimony. BOURNE'S TRANSPORTATION, INC.283issued to him.7arsuant to this decision Direnzo re-turned to work about a month after June 15.There is no question under these circumstances thatDirenzo, in refusing to accept an assignment to drivethat trailer, which was not in compliance with Massa-chusetts law, was engaging in protected, concerted activ-ity. He had discussed the problem with Hicks on June14, and had on that same day mentioned it to his ste-ward, Bob Crowley. His stop at the Registry of MotorVehicles office in Beverly to verify the law and the pen-alties which could affect him personally, although it wasconsidered serious to the Joint Area Committee, was notknown to Respondent at the time of his discharge, andwas, in any event, a reasonable and prudent thing to do.The evidence shows a concern about this traileramong Direnzo's coworkers, or at least one coworker,Hicks, and no opposition was manifested by any otheremployee to Direnzo's action. Further, the portion of thecollective-bargaining agreement submitted in evidenceprovides that employees "under no circumstances" willbe required to engage in any activity "in violation of anyapplicable statute." There is no evidence that Direnzo'saction was based on malice, or designed to frustrate Re-spondent's business operations.In these circumstances Respondent's action in dis-charging Direnzo for engaging in such protected, con-certed activity, violates Section 8(a)(l) of the Act. VariedEnterprises, Inc., d/b/a Private Carrier Personnel, 240NLRB 126 (1979).Since the discharge was later converted to a suspen-sion, that suspension is also a violation of Section 8(a)(l)of the Act.tIl. THE REMEDYHaving found that Respondent has violated Section8(a)(1) of the Act, I shall recommend that it cease anddesist from its unfair labor practices and that it take cer-tain affirmative action designed to effectuate the policiesof the Act. Specifically I shall recommend that Respond-ent shall remove from its records all reference to the sus-pension of Anthony R. Direnzo, including any warningsissued on account of the incident of June 15, 1979, andthat Respondent shall make Direnzo whole for the dis-crimiation suffered by him by the payment of backpay,together with interest thereon, for the period of his sus-pension, to be computed in the manner prescribed in F.W Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).8CONCIUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.I There is no evidence that such a letter was actually issued, but I pre-sume and infer that there was and is such a letter in Direnzo's file.8 See, generally, Isis Plumbing Heating Co., 136 NLRB 716 (1962).The General Counsel has requested that interest herein be computed atthe rate of 9 percent and has submitted a supplementary brief in supportthereof. The Board has rejected this contention See, e..g, The BariatricClinic, 241 NLRB 830 (1979)2. By discharging his employee, Anthony R. Direnzo,and later converting that discharge to a suspension, Re-spondent has violated Section 8(a)(1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this matter, pursuant to theprovisions of Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER"The Respondent, Bourne's Transportation, Inc.,Brockton, Massachusetts, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discharging or suspending employees because theyparticipate in protected, concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isdeemed to be necessary to effectuate the policies of theAct:(a) Remove any reference to Anthony R. Direnzo'ssuspension, and any warnings given or issued on accountof the incident of June 15, 1979, from its records andmake him whole for any loss of earnings he may havesuffered by reason of his discharge and suspension, to-gether with interest, in the manner described above inthe section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary for determination of the amount of backpay dueunder the terms of this Order.(c) Post at its place of business in Brockton, Massachu-setts, copies of the attached notice marked "Appen-dix."'°Copies of the notice on forms provided by theRegional Director for Region 1, after being duly signedby Respondent's representatives, shall be posted by it im-mediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that such notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 10248 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.'°In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."